Exhibit AMENDED & RESTATED EMPLOYMENT AGREEMENT This Amended and Restated Employment Agreement (the “Agreement”) made this 23rd day of December, 2008 and effective as of the 6th day of November, 2008 (the “Effective Date”) between POMEROY IT SOLUTIONS, INC., a Delaware Corporation (the “Company”) and CRAIG J. PROPST (the “Executive”). W I T N E S S E T H: WHEREAS, the Company and Executive entered into an Employment Agreement, dated and made effective on March 17, 2008; WHEREAS, the Company and the Executive desire to amend and restate the Employment Agreement in its entirety to reflect certain changes agreed upon by Company and Executive regarding his promotion to the position of Senior Vice President, Treasurer and Chief Financial Officer and compensation incident thereto; NOW THEREFORE, in consideration of the continued employment of the Executive by the Company and the benefits to be derived by the Executive hereunder, and of the Executive’s agreement to continued employment by the Company as provided herein, the parties hereto hereby agree as follows: 1. Position/Duties. (a) Executive shall serve as the Senior Vice President, Treasurer and Chief Financial Officer of the Company and shall report to the President and Chief Executive Officer of the Company. In this capacity, Executive shall have such duties, authorities and responsibilities commensurate with the duties, authorities and responsibilities of persons in similar capacities in similar size companies and such other duties and responsibilities as the President and Chief Executive Officer of the Company or the Board of Directors of the Company (“Board”) shall from time to time assign to him consistent with the Executive’s position asSenior Vice President, Treasurer and Chief Financial Officer of the Company. (b) During the Employment Term (as defined in Section 2), the Executive shall devote substantially all his business time and efforts to the business and affairs of the Company and the performance of his duties hereunder.In addition, Executive shall not render services of a business, professional or commercial nature to any other person, firm or corporation, whether for compensation or otherwise, during the Employment Term. (c) Executive’s primary workplace shall be the Company’s offices in Hebron, Kentucky, except for usual and customary travel on the Company’s business. 2. Term of Employment. This Agreement shall be in effect beginning on the Effective Date and terminating upon the earlier of (a) March 17, 2011 (the “Initial Term”) or (b) the Date of Termination as defined in Section 8(g).The period of time from the Effective Date through the Initial Term and any Renewal Term, as defined in Section 3, or the Date of Termination, as applicable, is referred to as the “Employment Term”. 3. Renewal Term. The term of Executive’s employment and this Agreement shall automatically renew for additional consecutive renewal terms of one (1) year unless either party gives written notice of his/its intent not to renew the terms of the Agreement ninety (90) days prior to the expiration of the then expiring term.Executive’s Base Salary for each Renewal Term shall be negotiated and mutually agreed upon by and between the Company and Executive; however, in no event shall Executive’s Base Salary for any Renewal Term be less than the Base Salary in effect for the prior year. 4. Base Salary. During each fiscal year of the Company during the Initial Term of this Agreement, the Company agrees to pay Executive a base salary (“Base Salary”) at an annual rate of Two Hundred Twenty Five Thousand Dollars ($225,000.00). Said Base Salary shall be payable in accordance with the regular payroll practices of the Company, but not less frequently than monthly.Executive’s Base Salary shall be subject to an annual review by the President and Chief Executive Officer of the Company in conjunction with the Compensation Committee of the Board (and may be increased, but not decreased, from time to time incident thereto ). 5. Bonuses. Each year during the Initial Term, Executive shall have the opportunity to earn both a quarterly and annual targeted bonus measured against financial criteria consisting primarily of NPBT (as defined below) (as determined by the President and Chief Executive Officer of the Company in conjunction with the Compensation Committee of the Board)), of at least One Hundred Twenty Five Thousand Dollars ($125,000.00), with a potential bonus in excess of such amount for achievement above target and a reduced bonus for achievement below target, all in accordance with the applicable bonus plan.The President and Chief Executive Officer, in conjunction with the Compensation Committee of the Board will determine the amount of bonus potential to be based on achievement of quarterly criteria and the amount that shall be allocated to annual attainment.
